Citation Nr: 1225004	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-38 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent for residuals of shrapnel and gunshot wounds to the left femur and left knee, to include degenerative joint disease of the left knee with scars (also referred to herein simply as "left leg disability"). 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for degenerative arthritis of the lumbar spine and granted service connection for the left leg disability.  A 10 percent rating was assigned, effective May 31, 2007. 

In March 2011, the Board remanded the appeal, to include the raised issue of entitlement to a TDIU, for further development.

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issues of entitlement to service connection for degenerative arthritis of the lumbar spine and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the May 31, 2007, date of service connection to July 22, 2009, the Veteran's left leg had been manifested by flexion of the left leg limited to 120 degrees, with pain beginning at 80 degrees and ending at 120 degrees, and full extension of the left leg without pain associated with motion in extension.

2.  Since October 1, 2009, the Veteran's residuals of shrapnel and gunshot wounds to the left leg disability have been manifested by flexion of the left leg limited to 120 degrees and full extension of the left leg, but with occasional pain throughout range of motion (i.e., pain with motion throughout extension and flexion).


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 10 percent for the service-connected left leg disability, manifested by limitation of flexion, has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5260, 5261 (2011).

2.  Since October 1, 2009, resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for limitation of extension of the left leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issue of entitlement to an initial rating in excess of 10 percent for residuals of shrapnel and gunshot wounds to the left femur and left knee, to include degenerative joint disease of the left knee with embedded shrapnel and scars, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2007 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2007.  Nothing more was required.  It follows that the March 2011 letter readdressing the notice elements of how VA determines disability ratings and effective dates went above and beyond what was necessary.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

In the March 2011 remand, the Board in part requested that the RO schedule the Veteran for a VA examination to determine the severity of his degenerative arthritis of the left knee.  Accordingly, the Veteran underwent a VA joints examination in May 2011, and the examiner's findings are substantially responsive to the Board's request.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Veteran's residuals of shrapnel and gunshot wounds to the left femur and left knee, to include degenerative joint disease of the left knee with embedded shrapnel and scars, have been assigned a 10 percent rating under Diagnostic Code 5313-5260, 38 C.F.R. § 4.71a (2011), effective May 31, 2007.  His disability has been evaluated as residuals under Diagnostic Code 5260 for limitation of leg flexion.

Under Diagnostic Code 5260, a 0 percent rating requires limitation of flexion to 60 degrees, a 10 percent rating requires limitation of flexion to 45 degrees, a 20 percent rating requires limitation of flexion to 30 degrees, and a 30 percent rating requires limitation of flexion to 15 degrees.  Id.

Under Diagnostic Code 5261, a 0 percent rating requires limitation of extension to 5 degrees, a 10 percent rating requires limitation of extension to 10 degrees, a 20 percent rating requires limitation of extension to 15 degrees, a 30 percent rating requires limitation of extension to 20 degrees, a 40 percent rating requires limitation of extension to 30 degrees, and a 50 percent rating requires limitation of extension to 45 degrees.  Id.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  Plate II, 38 C.F.R. § 4.71 (2011). 

Separate ratings may be assigned based on limitation of flexion and limitation of extension of the same knee joint under Diagnostic Code 5260 and Diagnostic Code 5261, respectively.  VAOPGCPREC 09-04 (September 17, 2004). 

Separate ratings may be assigned under Diagnostic Code 5257 for other knee impairment or 5258/5259 for cartilage impairment, and Diagnostic Code 5010, where there is x-ray evidence of arthritis in addition to recurrent subluxation, lateral instability, or symptoms of locking, pain, and effusion related to the removal or dislocation of semilunar knee cartilage, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 9-98 (August 14, 1998).  

The rating criteria pertaining to scars were revised on October 23, 2008.  However, such changes only apply for claims filed on or after that date and do not impact the present claim.  The Veteran has not specifically requested consideration under the new criteria.  Thus, the rating criteria discussed herein are the version in effect prior to October 23, 2008.

In an August 2010 rating decision, the RO granted a temporary total evaluation for the Veteran's disability for convalescence following surgery, effective July 23, 2009, to September 30, 2009.  Thus, only the periods prior to and since this period of convalescence will be considered.

After a careful review of the record, the Board finds that a higher initial rating is not warranted for the Veteran's disability prior to July 23, 2009.  

A September 2007 VA joints examination report reflects a history of enduring a rocket attack and a gunshot wound to the left leg and knee with retained shrapnel in the left knee.  The Veteran complained of pain and stiffness but denied flare-ups.  Examination revealed range of motion of the left knee from 0 to 120 degrees, with pain beginning at 80 degrees and ending at 120 degrees during flexion.  There was no change after repetition.  There was no fatigue, weakness, lack of endurance, incoordination, instability, or additional limitation following repetition.  Lachman's and McMurray tests were negative.  X-rays revealed prior internal fixation of the left femur consisting of an intramedullary rod and mild degenerative changes.

A September 2007 VA muscles examination report reflects a history of a gunshot wound to the left leg.  The Veteran denied flare-ups of residuals of muscle injury.  Initial treatment in the field included bandages and surgery on the left knee and femur with several weeks of hospitalization.  The injury involved the quadriceps and vastus lateralis of the left leg, and a fracture of the left femur and knee.  The Veteran denied symptoms of muscle pain as well as a history of muscle tumors.  Examination revealed entrance and exit scars and multiple surgical scars, but none was sensitive.  There was no loss of tissue, no adhesions, no tendon damage, no nerve damage, good muscle strength, no muscle herniation, and no loss of muscle function.  The muscle group was able to move the joint through normal range of motion except for knee stiffness due to degenerative joint disease.  There was pain but it was due to the degenerative joint disease.  There was no muscle weakness.

A December 2008 VA MRI report revealed a stable metallic foreign body in the patella without evidence of complication, with no joint effusion, fracture, or subluxation; and mild degenerative changes with osteophyte formation of the medial and lateral femoral condyles, superior patella, and tibial spines.

A July 23, 2009, VA postoperative surgery note reflects that the Veteran underwent arthroscopic debridement of plicas, lateral retinacular release, and debridement of the patellofemoral joint.

Given the above, knee flexion was limited to 120 degrees and extension was full.  Even considering the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59, these findings do not support a compensable rating under either Diagnostic Code 5260 or 5261.  As they do not even meet the criteria for a 0 percent rating under either code, neither a higher rating under Diagnostic Code 5260 nor a separate compensable rating under Diagnostic Code 5261 is warranted.  See VAOPGCPREC 09-04.  

Although the record reflects a history of injury to the left quadriceps and vastus lateralis muscles, there are no current residuals to warrant a separate rating for muscle injury.  Similarly, although the record shows entrance, exit, and surgical scars, they were not sensitive on examination and there is no indication that they were painful or covered an area of 144 square inches or greater to warrant a separate rating for scars.  There is also no objective evidence of recurrent subluxation or lateral instability to warrant a separate rating for other knee impairment.  Lastly, there is no evidence of malunion or nonunion of the tibia and fibula to warrant a separate rating for impairment of the tibia and fibula.  

Thus, a rating in excess of 10 percent for the Veteran's disability prior to July 23, 2009, is not warranted.

With respect to the period from October 1, 2009, after a careful review of the record, the Board finds that a separate 10 percent rating is warranted for limitation of extension of the left leg but a rating in excess of 10 percent is not warranted for limitation of flexion of the left leg.

An October 2009 VA treatment note reflects that the Veteran has improved since the surgery and that the left knee had full range of motion.  X-rays revealed mild to moderate degenerative joint disease but no active abnormalities, and an intramedullary rod within the distal femur without evidence of loosening of hardware.

A June 2010 VA treatment note reflects pain in the medial joint line of the left knee but that the knee was stable.

July 2010 VA treatment notes reflect injections of viscosupplementation into the left knee joint.

An August 2010 VA joints examination report reflects complaints of left knee pain, instability, stiffness, weakness, incoordination, decreased speed of joint motion, and severe flare-ups two times per day lasting 30 minutes.  The Veteran stated that he can stand for two minutes and walk 100 feet, and reported always using a cane.  Examination revealed tenderness especially over the patella and clicks or snaps, but no crepitation, grinding, instability, or other abnormality.  Range of motion was from 0 to 120 degrees with no additional limitation with repetitive motion.  There was pain on range of motion testing.  With respect to occupational activities, the examiner noted that the Veteran's disability results in decreased mobility and problems with lifting and carrying.

A May 2011 VA joints examination report reflects complaints of left knee pain, giving way, and weakness.  The Veteran stated that he is unable to stand for more than a few minutes and able to walk one quarter mile, and reported always using a cane.  Examination revealed guarding of movement but no crepitation, instability, or other abnormality.  Range of motion was from 0 to 135 degrees with occasional pain throughout, and no additional limitation after three repetitions.  X-rays showed mild to moderate degenerative joint disease but no active abnormalities.  With respect to occupational activities, the examiner noted that the Veteran's disability results in decreased mobility, problems with lifting and carrying, weakness or fatigue, and decreased strength in the lower extremity.

Given the above, the Board notes that there was objective evidence of pain on range of motion testing during both August 2010 and May 2011 examinations.  The Board points out, however, that extension was full and flexion was limited to less than full range of motion of 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Although range of motion was not in May 2011 to be up to 135 degrees of flexion, for the most part range of motion has consistently been limited to 120 degrees.  Therefore, despite the pain, the Veteran was able to flex the knee to 120 degrees, which fails to meet the criteria for a compensable rating under Diagnostic Code 5260.  Thus, a rating in excess of 10 percent is not warranted for limitation of flexion.  

However, an increase of pain since October 1, 2009 is demonstrated.  Specifically, pain throughout range of motion - in both extension and flexion - was objectively observed.  Considering the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the range of motion findings are comparable to extension limited to 10 degrees and warrants a separate 10 percent rating under Diagnostic Code 5261 now that the Veteran has pain moving the left leg in extension as well as flexion.  However, as there is no evidence of extension limited to 15 degrees, an even higher rating is not warranted.  Thus, a separate 10 percent rating is warranted for limitation of extension of the left leg from October 1, 2009.  In this regard, the Board finds that there is no objective evidence prior to this date that supports a 10 percent rating for extension.  Of note, the September 2007 VA examination revealed pain only during flexion, and extension remained full.  

Although the record reflects a history of muscle injury, there remain no current residuals to warrant a separate rating for muscle injuries during this period.  In the absence of pain, instability, or involvement of 144 square inches, the scars remain noncompensable.  There is no objective evidence of recurrent subluxation or lateral instability to warrant a separate rating for other knee impairment.  There is also no evidence of malunion or nonunion of the tibia and fibula to warrant a separate rating for impairment of the tibia and fibula.  Lastly, although the Veteran underwent arthroscopic surgery, which included debridement of plicas and the patellofemoral joint, the semilunar cartilage (meniscus) was untouched and there was no other evidence of record fail showing any dislocation of either menisci to warrant a separate rating for cartilage impairment.

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting a separate 10 percent rating for limitation of extension of the left leg associated with the Veteran's residuals of shrapnel and gunshot wounds to the left femur and left knee, to include degenerative joint disease of the left knee with embedded shrapnel and scars, from October 1, 2009; however, the preponderance of the evidence is against an even higher rating and a rating in excess of 10 percent for limitation of flexion from October 1, 2009.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence is also against a rating in excess of 10 percent for the Veteran's disability prior to July 23, 2009.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

A rating in excess of 10 percent for the service-connected left leg disability, manifested by limitation of flexion from May 1, 2007, is denied

A separate 10 percent rating for the service-connected left leg disability, manifested by limitation of extension of the left leg from October 1, 2009, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Unfortunately, another remand of the remaining matters is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the March 2011 remand, the Board in part requested that the RO schedule the Veteran for a VA examination in order to determine the nature and etiology of his lumbar spine disability.  Accordingly, the Veteran underwent a VA spine examination in May 2011.  However, the report of that examination is inadequate.  

The examiner opined that the disability was not permanently aggravated by the service-connected left knee disability.  The examiner explained that the Veteran suffered a left knee injury in 1968 and the service treatment records did not reveal any low back complaint.  The examiner concluded that the lumbar spine disability was age-related.  The Board observes that the examiner's opinion is inadequate because it is based on the lack of low back complaints in service, which relates more to direct service incurrence than to a secondary basis.  At best, the examiner limited the time during which aggravation could occur to the Veteran's period of service.  Moreover, after noting the Veteran's antalgic gait due to the left knee disorder, the examiner did not address the impact, if any, of this antalgic gait.  In this regard, in the prior remand, the Board noted the Veteran's assertion that the prior VA examiner did not adequately assess his gait or the physical impact that walking and standing had on his lumbar spine disability.  Thus, another opinion with sound rationale is required, in compliance with the March 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the above claim being remanded could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, the Veteran receives treatment from the Tampa VA Medical Center (VAMC), and the record contains treatment notes dated through February 2011.  Thus, the RO should obtain any outstanding treatment notes since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Tampa VAMC since February 2011.

2.  Thereafter, forward the Veteran's claims file to the VA examiner who completed the May 2011 spine examination for an addendum.  

If the original examiner is no longer available, another equally qualified examiner shall provide the necessary information.  If an additional examination is necessary, such examination should be scheduled and conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's degenerative arthritis of the lumbar spine is aggravated (permanently worsened beyond normal progression of the disorder) by the service-connected residuals of shrapnel wounds to the left femur and knee with degenerative joint disease of the left knee.  In rendering this opinion, the examiner should consider the impact, if any, of the antalgic gait due to the left knee disorder.  If the examiner finds that the degenerative arthritis of the lumbar spine is aggravated by the service-connected left knee disability, the examiner should quantify the degree of aggravation, if possible. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the claims for service connection for degenerative arthritis of the lumbar spine and a TDIU, in light of the additional evidence obtained.  Consideration of whether to submit the TDIU claim to the Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b)  and 38 C.F.R. § 3.321(b)  should also be undertaken.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


